      Case 4:15-cr-00566 Document 320 Filed on 06/08/21 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §             Criminal No. 4:15-cr-0566-S1
                                              §
LEE ROY VILLARREAL                            §

          APPLICATION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

        The United States (“Government’) requests this writ of habeas corpus ad testificandum for

Victor ROMERO (“ROMERO”), DOB: 11-19-1989, SO #1163012 and FBI #514298XB7.

     1. ROMERO is in the custody of the J.E. “Eddie” Guerra, Sheriff of Hidalgo County, Texas

        located at 711 El Cibolo Road, Edinburg, Texas.

     2. ROMERO will be necessary and relevant witness in the above-reference case that is

        pending before United States District Judge Andrew S. Hanen.

     3. The Government requests that J.E. “Eddie” Guerra, Sheriff of Hidalgo County, Texas

        release ROMERO to the custody of the United States Marshal for transportation to the

        Southern District of Texas, Houston Division.

                                                    Respectfully submitted,

                                                    JENNIFER B. LOWERY
                                                    Acting United States Attorney

                                                    /s Anibal J. Alaniz
                                                    Anibal J. Alaniz
                                                    Assistant United States Attorney
                                                    Texas State Bar No. 00966600
                                                    Federal ID No. 12590
                                                    1000 Louisiana
                                                    Suite 2300
                                                    Houston, Texas 77002
                                                    713-567-9000 (office)
                                                    712-567-9487 (direct)
